                                                                              Case 2:19-cv-01934-APG-EJY Document 26 Filed 02/03/21 Page 1 of 4



                                                                         1   ROBERT D. VANNAH, ESQ.
                                                                             Nevada Bar No. 002503
                                                                         2   L. DIPAUL MARRERO II, ESQ.
                                                                             Nevada Bar No. 012441
                                                                         3
                                                                             VANNAH & VANNAH
                                                                         4   400 S. Seventh Street, Suite 400
                                                                             Las Vegas, Nevada 89101
                                                                         5   Telephone (702) 369-4161
                                                                             Facsimile (702) 369-0104
                                                                         6   Attorneys for Plaintiff
                                                                         7
                                                                                                            UNITED STATES DISTICT COURT
                                                                         8                                          DISTRICT OF NEVADA
                                                                         9
                                                                        10    MICHAEL JACOBS,
                                                                                                                                        CASE NO.:    2:19-cv-01934-APG-EJY
                  Telephone (702) 369-4161 • Facsimile (702) 369-0104




                                                                        11                            Plaintiff,
                    400 S. Seventh St. 4th Floor, Las Vegas, NV 89101




                                                                        12
VANNAH & VANNAH




                                                                              vs.                                                         PROPOSED STIPULATION TO
                                                                        13                                                              CONTINUE DISCOVERY DEADLINE
                                                                              GEICO GENERAL INSURANCE COMPANY;                                     DATES
                                                                        14    DOES I through X, inclusive; ROE
                                                                              CORPORATIONS I through X, inclusive,                                  (Second Request)
                                                                        15
                                                                                                      Defendants.
                                                                        16

                                                                        17
                                                                                    Plaintiff MICHAEL JACOBS, by and through his attorneys of record of the law firm
                                                                        18
                                                                             VANNAH & VANNAH, and Defendant GEICO GENERAL INSURANCE COMPANY, by and
                                                                        19
                                                                             through its attorneys of record of the law firm McCORMICK, BARSTOW, SHEPPARD, WAYTE &
                                                                        20

                                                                        21   CARRUTH LLP, hereby file this Stipulation and Order to Continue Discovery Deadline Dates

                                                                        22   (Second Request), specifically seeking to extend the discovery deadline one hundred twenty (120)
                                                                                                                                           28




                                                                        23   days to facilitate the taking of expert depositions.
                                                                        24   ///
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27




                                                                        25
                                                                             ///
                                                                        26
                                                                             ///
                                                                        27

                                                                        28


                                                                                                                                    1
                                                                              Case 2:19-cv-01934-APG-EJY Document 26 Filed 02/03/21 Page 2 of 4



                                                                         1                                                               PROPOSED STIPULATION AND ORDER
                                                                                                                                         TO CONTINUE DISCOVERY DEADLINE
                                                                         2                                                                        DATES (SECOND REQUEST)
                                                                                                                                                       CASE NO. 2:19-cv-1934
                                                                         3

                                                                         4   IT IS HEREBY STIPULATED AND AGREED between the parties to extend the discovery

                                                                         5   deadline of December 31, 2021; and the joint pre-trial order deadline of December 2, 2020. In

                                                                         6   accordance with Local Rule 26-4, the parties state as follows:
                                                                         7
                                                                             I. DISCOVERY COMPLETED BY THE PARTIES:
                                                                         8
                                                                             The parties have served their initial disclosures and rebuttal expert disclosures. Defendant
                                                                         9
                                                                             propounded written discover upon Plaintiff, and Plaintiff has responded to the same. Plaintiff was
                                                                        10
                                                                             deposed in this matter.
                  Telephone (702) 369-4161 • Facsimile (702) 369-0104




                                                                        11
                    400 S. Seventh St. 4th Floor, Las Vegas, NV 89101




                                                                        12   II. DISCOVERY WHICH REMAINS TO BE COMPLETED:
VANNAH & VANNAH




                                                                        13   Defendant seeks to depose Plaintiff’s expert witnesses and treating providers. Plaintiff seeks to
                                                                        14   depose Defendant’s expert witnesses as well.
                                                                        15
                                                                             III. REASON WHY DISCOVERY WAS NOT SATISFIED OR COMPLETED WITHIN
                                                                        16
                                                                             THE TIME LIMIT SET BY THE DISCOVERY PLAN:
                                                                        17
                                                                             The parties participated in a non-binding mediation conducted by Justice Nancy M. Saitta (Ret.) with
                                                                        18

                                                                        19   Advanced Resolution Management on December 23, 2021. The parties in this matter refrained from

                                                                        20   deposing expert witnesses prior to the time of the mediation in an effort to reduce costs to their clients.

                                                                        21   The case did not settle at the mediation, thus, the parties now wish to conduct additional depositions
                                                                        22
                                                                                                                                              28




                                                                             in this matter.
                                                                        23
                                                                             IV. GOOD CAUSE EXISTS TO GRANT THE REQUESTED EXTENSION
                                                                        24
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27




                                                                             As stated above, the parties refrained from deposing expert witnesses, which entails significant
                                                                        25
                                                                             costs, in a good faith effort to reduce costs and potentially facilitate a settlement in this matter.
                                                                        26

                                                                        27   Given that the parties did not settle, it is necessary for them to take additional depositions in order to

                                                                        28


                                                                                                                                  2
                                                                              Case 2:19-cv-01934-APG-EJY Document 26 Filed 02/03/21 Page 3 of 4



                                                                         1                                                               PROPOSED STIPULATION AND ORDER
                                                                                                                                         TO CONTINUE DISCOVERY DEADLINE
                                                                         2                                                                        DATES (SECOND REQUEST)
                                                                                                                                                       CASE NO. 2:19-cv-1934
                                                                         3

                                                                         4
                                                                             prepare for trial. This request was not made within 21 days of the discovery deadline, as the
                                                                         5
                                                                             mediation only took place eight days prior to the discovery deadline.
                                                                         6
                                                                             The ongoing COVID-19 pandemic will, more likely than not make the scheduling of depositions
                                                                         7

                                                                         8   more difficult, thus, a one hundred twenty (120) day extension of the discovery cut-off date is a

                                                                         9   reasonable amount of time to proceed.
                                                                        10   V. THE CURRENT SCHEDULE FOR COMPLETION OF ALL REMAINING
                  Telephone (702) 369-4161 • Facsimile (702) 369-0104




                                                                        11
                    400 S. Seventh St. 4th Floor, Las Vegas, NV 89101




                                                                             DISCOVERY:
                                                                        12
VANNAH & VANNAH




                                                                             The parties request that the pertinent discovery deadlines set forth in the Court’s Scheduling
                                                                        13
                                                                             Order be continued one hundred twenty (120) days, as follows:
                                                                        14

                                                                        15   A. ESTIMATE OF TIME REQUIRED FOR DISCOVERY: Pursuant to Local Rule 26-

                                                                        16   1(b)(1), and with the Court’s approval, discovery shall be completed on or before April 30, 2021.

                                                                        17   B. INTERIM STATUS REPORT: The parties shall file the interim status report required
                                                                        18   60 days before the discovery cut-off date established by this Court, or March 1, 2021.
                                                                        19
                                                                             C. EXPERT DISCLOSURES: The parties do not agree to extend expert disclosure deadlines.
                                                                        20
                                                                             D. DISPOSITIVE MOTIONS: Unless otherwise stated herein, and the Court so orders, the
                                                                        21
                                                                             date for filing dispositive motions shall be thirty (30) days after the discovery cut-off date, but not
                                                                        22
                                                                                                                                              28




                                                                        23   later than May 31, 2021.

                                                                        24   E. PRETRIAL ORDER: Unless otherwise stated herein, and the Court so orders, the joint
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27




                                                                        25   pretrial order shall be filed thirty (30) days after the date set for filing dispositive motions, but not
                                                                        26
                                                                             later than June 30, 2021.
                                                                        27

                                                                        28


                                                                                                                                  3
                                                                              Case 2:19-cv-01934-APG-EJY Document 26 Filed 02/03/21 Page 4 of 4



                                                                         1

                                                                         2    Dated: February 3, 2021                        Dated: February 3, 2021
                                                                         3
                                                                              Vannah & Vannah                                McCormick, Barstow, Sheppard, Wayte &
                                                                         4                                                   Carruth LLP

                                                                         5
                                                                              /s/ L. DiPaul Marrero II________               /s/ Jonathan W. Calrson______________
                                                                         6

                                                                         7    L. DIPAUL MARRERO II, ESQ.                     WADE M. HANSARD, ESQ.
                                                                              NEVADA BAR NO. 012441                          NEVADA BAR NO . 8104
                                                                         8    400 South Seventh Street, Suite 400            JONATHAN W. CARLSON, ESQ.
                                                                              Las Vegas, Nevada 89101                        NEVADA BAR NO. 10536
                                                                         9    Attorneys for Plaintiff Michael Jacobs         RENEE M. MAXFIELD, ESQ.
                                                                                                                             NEVADA BAR NO. 12814
                                                                        10
                                                                                                                             8337 West Sunset Road, Suite 350
                  Telephone (702) 369-4161 • Facsimile (702) 369-0104




                                                                        11                                                   Las Vegas, NV 89113
                    400 S. Seventh St. 4th Floor, Las Vegas, NV 89101




                                                                                                                             Attorneys for Defendant Geico General
                                                                        12                                                   Insurance Company
VANNAH & VANNAH




                                                                        13

                                                                        14

                                                                        15
                                                                                                                       ORDER
                                                                        16
                                                                             IT IS SO ORDERED
                                                                        17

                                                                        18   DATED this 3rd day of February 2021

                                                                        19

                                                                        20

                                                                        21                                                   ___________________________________
                                                                        22                                                   UNITED STATES MAGISTRATE JUDGE
                                                                                                                                    28




                                                                        23

                                                                        24
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9
                                                                         10
                                                                         11
                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27




                                                                        25

                                                                        26

                                                                        27

                                                                        28


                                                                                                                         4
